DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claims 1 and 8 are directed to an invention that does not relate to the same general inventive concept under PCT Rule 13.1 as the invention elected without traverse in the response of 2/8/22. This is because even though the two inventions require the technical feature of a particular substrate formed with holes, this technical feature is not a special technical feature, since it does not make a contribution over the prior art in view of WO 2017/038709 A1. See office action of 4/4/22. Further, the newly claimed additional features of claims 1 and 8 correspond to attributes of non-elected invention I from the restriction requirement of 2/8/22. Accordingly, claims 1 and 8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-8 directed to invention I non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.


Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is directed to a sample ionization method. The prior art teaches ionization methods using similar sample holding substrates, see e.g., WO 2017/038709 A1. The instant invention is patentable over such prior art by its use of a particular sample support comprising reinforced through holes with ionizing a component of a sample moved to a first surface side of the substrate through a through hole in which the reinforcement member is not disposed, by irradiating the first surface with an energy ray while applying a voltage to the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881